Memorandum. We conclude that the trial court properly submitted to the jury the crime of menacing (Penal Law, § 120.15). Under the particular facts of this case menacing was a lesser included offense with respect to assault in the second degree (CPL 1.20, subd. 37), and there was a reasonable view of the evidence in this record which would have supported a finding that each of the defendants committed such lesser offense but did not commit the greater (CPL 300.50). Similarly we conclude that there was sufficient evidence to sustain the convictions.
We have examined defendants’ other contentions and find them to be without merit.
Chief Judge Breitel and Judges Jasen, Cabrielli, Jones, Wachtler, Babin and Stevens concur.
Orders affirmed in a memorandum.